BOND, J —
The evidence now before the couit shows that the sole purpose and business of the corporation which issued the certificate in controversy, was, except as to a few scattered members, that of providing insurance to members, of entirely distinct organizations, who took no part in the affairs of this organization. While according to its external form, and the terms of its incorporation, it was a fraternal organization, according to the business engaged in, and in the course of which the present certificate was issued, it was an ordinary life insurance company. The statute providing for the beneficiaries concerns itself with the nature of the business, and, I think,' leaves payment to be made in this case, according to the ordinary rules. Therefore the amount should be paid to the named benefidiary, Bertha Meinhardt. Decree will be signed accordingly.